EXECUTIVE EMPLOYMENT AGREEMENT

     This Executive Employment Agreement (hereinafter referred to as the
“Agreement”) has been entered and is effective this 3rd day of May, 2012 (the
“Effective Date”), by and between Identive Group, Inc., a Delaware corporation,
having its principal executive offices at 1900-B Carnegie Ave., Santa Ana, CA
92705, United States of America (hereinafter together with all the companies
directly and indirectly controlled by it referred to as the “Company”), and
David Wear, a U.K. citizen being resident in England (hereinafter referred to as
the “Executive”).

     The Executive has been appointed Executive Vice-President, Finance, of the
Company, as of the Effective Date, and will assume the title Executive
Vice-President, Chief Financial Officer and Company Secretary on or before July
1, 2012, as determined by the Chief Executive Officer.

1. POSITION AND RESPONSIBILITIES

     Executive shall serve the Company in the capacity of Executive
Vice-President, Finance, and shall report directly to the Chief Executive
Officer or such other individual or individuals as the Chief Executive Officer
may determine from time to time. Executive shall fully and faithfully perform
such duties and exercise such powers as are incidental to such position in
connection with the business of the Company, including, but not limited to:

·      oversight of accounting, treasury, tax, insurance, internal controls,
audit, compliance, human resource management, regulatory reporting, and payroll
functions, together with other general and administrative responsibilities;   · 
    support of the Company’s Chairman and Chief Executive Officer, as well as
the executive management team on the development, execution and monitoring of
the Company’s overall strategy;   ·      communication and administration of
matters relating to the operation of the Company’s Board of Directors, including
the Audit Committee and the Compensation Committee; and   ·      interface with
investors and research analysts on a regular basis.  

     The Executive shall be an officer of the Company and shall be a member of
its core management group with expected contribution to the overall direction of
the Company. Executive shall fully and faithfully perform such duties and
fulfill such obligations, as are commensurate with his position and his
appointment as Executive. Executive shall devote his full attention by using his
best efforts to apply his skills and experience to perform his duties hereunder
and promote the interests of the business and projects of the Company.

     On or before July 1, 2012, Executive shall assume the title Executive
Vice-President, Chief Financial Officer and Company Secretary. The exact date of
such assumption shall be determined by the Chief Executive Officer in
consultation with the Executive. Thereupon, Executive shall serve as the
Company’s principal financial officer and assume all duties and responsibilities
commensurate therewith.

--------------------------------------------------------------------------------

     The Executive acknowledges that he may be required to work beyond the
normal work week for the proper performance of his duties, and that he shall not
receive further remuneration in respect of such additional hours under
applicable law. For the avoidance of doubt, Executive acknowledges and agrees
that the nature of his position is such that his working time cannot be measured
and that, therefore, this contract falls within the scope of Regulation 20 of
the UK Working Time Regulations.

     The Executive shall be normally based at the offices of the Company in
Europe, but may maintain a home office at his residence in England. The Company
will cover all of the

Executive’s reasonable travel and communication costs to the Company’s offices
outside of England as set forth herein.

     The Executive understands and agrees that he will be required to travel
extensively to the Company’s various locations and otherwise as may be required
for the proper performance of his duties under this Agreement.

2.      COMPENSATION     (a) Fixed Salary. During the Term of this Agreement,
the Executive shall be paid an  

amount of £200,000 per year, payable in twelve (12) equal monthly installments,
as fixed salary, less the Executive’s share of taxes, withholdings and social
costs.

     (b) Bonus. For services rendered during the Term of this Agreement, the
Executive shall be entitled to receive an annual bonus (hereinafter referred to
as the “Bonus”) in accordance with guidelines for core management executives in
the Identive 2011 Incentive Compensation Plan or any successor plan which
applies to other senior executives of the Company as in effect from time to time
(the “Bonus Plan”) that sets forth eligibility criteria for a Bonus of up to a
maximum of 200% of fixed salary, of which 50% of the actual Bonus amount shall
be payable in cash and 50% shall be payable in shares of the Company’s common
stock. The actual amount of the Bonus as well as the timing, measurements, and
criteria for earning and form and timing of payment shall be determined by the
Compensation Committee of Identive in accordance with the Bonus Plan. Any shares
of the Company’s common stock issuable in connection with the Bonus will be
subject to a twenty-four (24) month lock-up unless otherwise determined by the
Compensation Committee. The Executive acknowledges that the structure of the
Bonus may be adjusted, as the Company deems appropriate in its sole discretion,
to comply with applicable stock exchange requirements and other considerations,
including under applicable local law and the requirements of the NASDAQ Stock
Exchange and the Frankfurt Stock Exchange.

3.      BENEFITS, PERQUISITES AND BUSINESS EXPENSES     (a) The Executive shall
be entitled to participate in any equity incentive plan of the  

Company on such terms as may be determined by the Chairman, the Compensation
Committee or the Board of Directors of the Company. On the Effective Date,
Executive shall be granted options to purchase 25,000 shares of the Company’s
common stock at an exercise price equal to the closing price of the common stock
on The NASDAQ Global Market on the date of the grant. The term and vesting
schedule shall be as set out in the grant notice.

2

--------------------------------------------------------------------------------

     (b) The Executive shall be entitled to be reimbursed for all reasonable
expenses incurred by the Executive in connection with the conduct of the
business of the Company pursuant to this Agreement, including costs of travel to
and from the Company’s offices outside of England and otherwise on behalf of the
Company. Such expenses shall be reimbursed within thirty (30) days following
presentation of sufficient evidence of such expenditures.

     (c) The Company shall provide the Executive with customary benefits which
are subject to change from time to time at the discretion of the Company.

     (d) The Executive shall be entitled to four (4) weeks of paid vacation per
annum in addition to all local national and bank holidays. Any unused vacation
at the end of a calendar year may not be carried over to the subsequent year or
otherwise accumulated.

     (e) The Company shall provide the Executive with a Company car in
accordance with the Company policy as in effect from time to time, which car may
also be used privately.

4.      TERM AND TERMINATION     (a) Term. The initial term of this Agreement
shall commence on the Effective Date  

for a 36-month period (the “Term”), unless terminated earlier in accordance with
this Section 4. The Term may be extended by the mutual consent of the parties
hereto at any time prior to its expiration.

     (b) Termination by the Company or Executive Without Cause. Each of the
Company and the Executive shall be entitled to terminate this Agreement at any
time without cause by giving the other party twelve (12) months prior written
notice of the termination but the Company shall be required to continue to pay
the Executive’s monthly fixed salary and, if applicable, any bonus payments
(which shall be pro rata for such applicable portion of the then current fiscal
year) until the end of the notice period. Executive shall execute such documents
and/or agreements, including a waiver and release, as may be required by the
Company in connection with such termination, consistent with Company policy and
practice as in effect from time to time.

     (c) Termination by the Company for Cause. The Company shall be entitled to
terminate this Agreement for cause at any time without notice and without any
payment in lieu of notice. In the event of termination for cause, the Company’s
obligations hereunder shall immediately cease and terminate and Executive shall
be immediately relieved of all of his responsibilities and authorities as an
officer, director and employee of the Company and as an officer, director and
employee of each and every affiliate in the Company and in such an event there
will be no continued monthly salary, fee or any other payments by the Company to
the Executive. For purposes of this paragraph 4(c), “cause” shall include,
without limitation, the following circumstances:

     (i) The Executive has been convicted of, pled guilty to, or pled nolo
contendere to a criminal offence involving a felony, a crime of moral turpitude
or a crime of unjust enrichment at the expense of the Company.

3

--------------------------------------------------------------------------------

     (ii) Executive, in carrying out his duties hereunder, (A) has been
willfully and grossly negligent, or (B) has committed willful and gross
misconduct or, (C) has failed to comply with a lawful instruction or directive
from the Chairman or CEO of the Company and which is not otherwise cured within
thirty (30) days of notice of such breach,

     (iii) The Executive has breached a material term of this Agreement, which
is not cured within ninety (90) days.

     Termination of this Agreement for cause shall be effective upon the date of
the notice of termination given to the Executive and the lapse of any applicable
cure period without remedy of the matters set out in such notice.

(d)      Termination Following a Change of Control.     (i) Definition of Change
of Control. For purposes of this Section 4(d), the  

term "Change of Control" of the Company is defined as:

     (A) any person (as the term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the Exchange Act)) is or becomes
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of voting securities of the Company representing more than 50% of
the Company s outstanding voting securities or rights to acquire such securities
except for any voting securities issued or purchased under any employee benefit
plan of the Company or its subsidiaries; or

     (B) any sale, lease, exchange or other transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of the
Company; or

     (C) a plan of liquidation of the Company or an agreement for the sale or
liquidation of the Company is approved and completed; or

     (D) individuals who, as of the date hereof, constitute the entire Board of
Directors of the Company (the "Incumbent Directors") cease for any reason to
constitute at least a majority of the Board of Directors, provided that any
individual becoming a director subsequent to the date hereof whose election or
nomination for election was approved by a vote of at least a majority of the
then Incumbent Directors shall be, for purposes of this provision, considered as
though such individual were an Incumbent Director;

     (E) any consolidation or merger of the Company (including, without
limitation, a triangular merger) where the shareholders of the Company,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own, directly or indirectly, shares
representing in the aggregate more than fifty percent (50%) of the combined
voting power of all the outstanding securities of the corporation issuing cash
or securities in the consolidation or merger (or of its ultimate parent
corporation, if any); or

4

--------------------------------------------------------------------------------

     (F) the Board determines in its sole discretion that a Change in Control
has occurred, whether or not any event described above has occurred or is
contemplated.

     (ii) Rights and Obligations Upon Termination Following a Change of Control.
If, within twelve (12) months following a Change of Control, the Company (or its
successor) terminates Executive other than for cause (as set out in Section 4(c)
above), then, provided Executive executes a general release in a form determined
by the Company at the time of termination and such release is not revoked and
becomes irrevocable on or before the sixtieth (60th) day following the date of
Executive’s termination:

     (A) Executive shall be entitled to receive a severance payment equal to
200% of his annual Fixed Salary as in effect as of the date of such termination,
less applicable withholding, payable in a lump sum, subject to any applicable
tax or other withholdings, on the sixtieth (60th) day following the date of the
Executive’s termination;

     (B) The vesting of shares subject to all stock options granted by the
Company to Executive prior to the Change of Control which, assuming Executive's
continued employment with the Company, would have become vested and exercisable
within eighteen (18) months following the date of termination shall accelerate
and become vested and exercisable as of the sixtieth (60th) day following the
date of the Executive’s termination; and

     (C) If (1) Executive constitutes a qualified beneficiary, as defined in
Section 4980B(g)(1) of the Internal Revenue Code of 1986, as amended, and (2)
Employee elects continuation coverage pursuant to Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA"), within the time period
prescribed pursuant to COBRA, reimbursement for health care coverage under
COBRA, until the earliest of (x) the date Executive is no longer eligible to
receive continuation coverage pursuant to COBRA, (y) six (6) months following
such termination, or (z) for such shorter period until Executive obtains new
employment offering health insurance coverage. Payment of the reimbursable
amount will be made in a lump sum, subject to any applicable tax or other
withholdings, on the last day of the period for which the Executive is entitled
to reimbursement.

     (iii) Limitation on Payments. In the event that the benefits provided for
in this Agreement or otherwise payable to Executive (i) constitute "parachute
payments" within the meaning of Section 280G of the Code, and (ii) would be
subject to the excise tax imposed by Section 4999 of the Code (the "Excise
Tax"), then Executive's benefits under this Agreement shall be either (A)
delivered, subject to any applicable tax or other withholdings, in full, or (B)
delivered, subject to any applicable tax or other withholdings, to such lesser
extent as would result in no portion of such benefits being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Executive, on an after-tax basis, of the greatest amount of
benefits,

5

--------------------------------------------------------------------------------

notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.

     Unless the Company and Executive otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this Section,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Section 280G and 4999 of the Code. The Company and
Executive shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section.

     (iv) Anything herein to the contrary notwithstanding, this Section 4(d)
shall not apply where the Executive gives the Executive's explicit written
waiver stating that for purposes of this Section 4(d) a Change in Control shall
not be deemed to have occurred. The Executive's participation in any
negotiations or other matters in relation to a Change in Control shall in no way
constitute such a waiver which can only be given by an explicit written waiver
as provided in the preceding sentence.

     (v) Executive understands and agrees that the payments provided for in this
Section 4(d) may be subject to a vote, advisory or otherwise, by the Company’s
stockholders under the Securities Exchange Act of 1934 and the rules promulgated
thereunder by the U.S. Securities and Exchange Commission, together with
additional requirements that may be imposed by any stock exchange upon which the
Company’s common stock or other securities are listed from time to time. The
Company’s obligations to make the payments provided for in this Section 4(d) are
subject to, and may be limited by, such rules and regulations as in effect from
time to time.

     (e) Effect of Termination. The Executive agrees that, upon termination of
this Agreement for any reason whatsoever, Executive shall thereupon be deemed to
have immediately resigned any position that Executive may have as an officer,
director or employee of the Company and each and every affiliate of the Company.
In such event, Executive shall, at the request of the Company or any affiliate
in the Company, forthwith execute any and all documents appropriate to evidence
such resignation. The Executive shall not be entitled to any payment in respect
of such resignation in addition to those provided for herein, except as
expressly provided for pursuant to any other agreement entered into with any
affiliate in the Company.

     (f) Survival of Terms. It is expressly agreed that notwithstanding
termination of this Agreement for any reason or cause or in any circumstances
whatsoever, such termination shall be without prejudice to the rights and
obligations of the Executive and the Company, respectively, in relation to the
time up to and including the date of termination and the provisions

6

--------------------------------------------------------------------------------

of paragraphs 3(b), 5, 6 and 7 of this Agreement, all of which shall remain and
continue in full force and effect.

5.      CONFIDENTIAL INFORMATION     (a) Executive agrees not to disclose,
either during the Term of this Agreement or at  

any time for a period of three (3) years after the expiration or termination of
this Agreement, to any person not employed by the Company or by any subsidiary
or affiliate of the Company or not engaged to render services to the Company or
to any such subsidiary or affiliate, any trade secrets or confidential
information of or relating to the Company or any of its subsidiaries or
affiliates obtained by the Executive during the Term hereof; provided, however,
that this provision shall not preclude the Executive from the use or disclosure
of information that is (i) known generally to the public (other than that which
the Executive may have disclosed in breach of this Agreement), (ii) required to
be disclosed in accordance with applicable law or pursuant to a court order
applicable to the Executive, or (iii) otherwise authorized by the Chairman and
Chief Executive Officer of the Company to be disclosed by the Executive. For
purposes of this Agreement, “Confidential Information” includes, but is not
limited to, research and development, data, software developments, documents and
information regarding the Company’s technologies, operations, business methods,
plans, strategies, marketing, customers, prospects, vendors, business
relationships, legal affairs, financial affairs, financial projections, sales,
revenues, debts, costs, investors, equity structure, compensation, personnel
data, and all other proprietary or confidential documents, information,
hardware, software, and data related to or owned by the Company. The term “trade
secrets” shall have the meaning ascribed to that term by applicable state or
federal law.

     (b) The Executive also agrees that upon termination of this Agreement for
any reason whatsoever, Executive will not take, reproduce in any medium, or use,
without the prior written consent of the Chairman and Chief Executive Officer of
the Company, any drawing, blueprint, specification, report, financial data or
other document belonging or relating to the Company or any of its subsidiaries
or affiliates. Executive agrees to promptly return to the Company, or at the
Company’s request, destroy any such materials.

     (c) Executive understands and agrees that any and all right or interest the
Executive obtains in any designs, trade secrets, technical specifications and
technical data, know-how and show-how, customer and vendor lists, marketing
plans, pricing policies, inventions, concepts, ideas, expressions, discoveries,
improvements and patent or patent rights which are authored, conceived, devised,
developed, reduced to practice, or otherwise obtained by the Executive prior to
the termination of this Agreement which relate to or arise out of Executive’s
employment are expressly regarded as “works for hire,” as that term is defined
in United States Copyright Act (17 U.S.C. Section 101) or works invented or
authored within the scope of employment (the “Inventions”). The Executive hereby
assigns to the Company the sole and exclusive right to such Inventions. The
Executive agrees to promptly disclose to the Company any and all such
Inventions, and that, upon request of the Company, the Executive will execute
and deliver any and all documents or instruments and take any other action which
the Company shall deem necessary to assign to and vest completely in the
Company, to perfect trademark, copyright and patent protection with respect to,
or to otherwise protect the Company’s trade secrets and

7

--------------------------------------------------------------------------------

proprietary interest in such Inventions. The obligations of this paragraph shall
continue beyond the termination of the Executive’s employment with respect to
such Inventions conceived of, reduced to practice, or developed by the Executive
during the Term of this Agreement. The Company agrees to pay any and all
copyright, trademark and patent fees and expenses or other costs incurred by the
Executive for any assistance rendered to the Company pursuant to this Section.

     In the event the Company is unable, after reasonable effort, to secure the
Executive’s signature on any patent application, copyright or trademark
registration or other analogous protection relating to an Invention, the
Executive hereby irrevocably designates and appoints the Company as its duly
authorized officer and agent and the Executive’s agent and attorney-in-fact, to
act for and on the Executive’s behalf and stead to execute and file any such
application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent, copyright or other
analogous protection thereon with the same legal force and effect as if executed
by the Executive.

6.      NON-COMPETITION, NON-SOLICITATION     (a) The Executive agrees that,
during the Term of this Agreement, the Executive shall  

not engage in or participate in any entity in any industry that competes,
directly or indirectly, with the businesses of the Company or any affiliate in
the Company. The Executive agrees that, during the Term of this Agreement and
for thirty-six (36) months thereafter, the Executive shall not solicit any
business, customer, employee or consultant from the Company or any of its
affiliates. The Executive acknowledges that these restrictions are reasonable in
scope and duration, and that the Executive has received valuable consideration
in exchange for agreeing to these restrictions.

     (b) During the Term of this Agreement, the Executive undertakes to seek the
prior written approval of the Chairman or CEO of the Company before accepting
any board or advisory positions with third parties.

7.      COMPLIANCE WITH SECTION 409A     (a) General. It is the intention of
both the Company and Executive that the benefits  

and rights to which Executive could be entitled pursuant to this Agreement
comply with, or be exempt from, Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the Treasury Regulations and other guidance
promulgated or issued thereunder (“Section 409A”), to the extent that the
requirements of Section 409A are applicable thereto, and the provisions of this
Agreement shall be construed in a manner consistent with that intention. If
Executive or the Company believes, at any time, that any such benefit or right
that is subject to Section 409A does not so comply, it shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Section 409A (with the most
limited possible economic effect on Executive and on the Company). For purposes
of applying the provisions of Section 409A to this Agreement, each separately
identified amount to which Executive is entitled under this Agreement shall be
treated as a separate payment. In addition, to the extent permissible under
Section 409A, any series of

8

--------------------------------------------------------------------------------

installment payments under this Agreement shall be treated as a right to a
series of separate payments.

     (b) No Guaranty of 409A Compliance. Notwithstanding the foregoing, the
Company does not make any representation to Executive that the payments or
benefits provided under this Agreement are exempt from, or satisfy, the
requirements of, Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless Executive or any beneficiary of
Executive for any tax, additional tax, interest or penalties that Executive or
any beneficiary of Executive may incur in the event that any provision of this
Agreement, or any amendment or modification thereof, or any other action taken
with respect thereto, is deemed to violate any of the requirements of Section
409A.



8. NOTICES




     Any notices, requests, demands or other communications provided for by this
Agreement shall be in writing and shall be sufficiently given when and if mailed
by registered or certified mail, return receipt requested, postage prepaid, or
sent by personal delivery, overnight courier or by facsimile to the party
entitled thereto at the address stated at the beginning of this Agreement or at
such other address as the parties may have specified by similar notice.

     Any such notice shall be deemed delivered on the tenth business day
following the mailing thereof if delivered by prepaid post or if given by means
of personal delivery on the day of delivery thereof or if given by means of
courier or facsimile transmission on the first business day following the
dispatch thereof.



9. ASSIGNMENT




     The respective rights and obligations of the Company under this Agreement
shall be assignable, in whole or in part, to any company under the direct or
indirect control of Identive Group, Inc. (the “Permitted Assignment”). With the
exception of the Permitted Assignment, the respective rights and obligations of
the Executive and the Company under this Agreement shall not be assignable by
either party without the written consent of the other party and shall, subject
to the foregoing, inure to the benefit of and be binding upon the Executive and
the Company and their permitted successors or assigns. Nothing herein expressed
or implied is intended to confer on any person other than the parties hereto any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.



10. APPLICABLE LAW




     This Agreement has been executed by a duly authorized officer of the
Company and shall be deemed a contract under, and for all purposes shall be
governed by and construed in accordance with the laws of Delaware, except to the
extent that Section 2(a) and Sections 3(b), (c) and (d) may be within the
exclusive purview of the employment laws of England and Wales.

9

--------------------------------------------------------------------------------



11. ARBITRATION




     In the event of any dispute, claim, question, or disagreement arising from
or relating to this Agreement or the breach thereof, the parties hereto shall
use their best efforts to settle the dispute, claim, question, or disagreement.
To this effect, they shall consult and negotiate with each other in good faith
and, recognizing their mutual interests, attempt to reach a just and equitable
solution satisfactory to both parties. If they do not reach such solution within
a period of 60 days, then, upon notice by either party to the other, all
disputes, claims, questions, or differences shall be finally settled by
arbitration administered in accordance with the UNCITRAL Arbitration Rules as
then in force. The proceedings shall be held in the English language and the
seat of the arbitral tribunal shall be in the city of London, England, with one
arbitrator and with each party bearing their own costs.

     EACH OF THE COMPANY AND EXECUTIVE ACKNOWLEDGES AND AGREES THAT, BY AGREEING
TO ARBITRATE, EACH PARTY IS WAIVING ANY RIGHT TO BRING AN ACTION AGAINST THE
OTHER IN A COURT OF LAW, EITHER STATE OR FEDERAL, AND IS WAIVING THE RIGHT TO
HAVE CLAIMS AND DAMAGES, IF ANY, DETERMINED BY A JURY.

12. AMENDMENT OR MODIFICATION; WAIVER

     No provision of this Agreement may be amended or waived unless such
amendment or waiver is authorized by the Company (including any authorized
officer or committee of the Board of Directors) and signed by the Executive.
Except as otherwise specifically provided in this Agreement, no waiver by either
party hereto of any breach by the other party of any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar breach, condition or provision at the same time or at any
prior or subsequent time.

13. PRIOR AGREEMENT; ENTIRE AGREEMENT

     Executive represents that the performance of his duties as an officer and
employee of the Company will not breach any agreement with a prior employer or
any other party, and Executive agrees that he will not disclose to the Company
or induce the Company to use any confidential information or trade secrets
belonging to a prior employer or any other party.

     This Agreement contains the entire agreement between the parties hereto
with respect to the matters herein and supersedes all prior agreements and
understandings, oral or written, between the parties hereto, relating to such
matters.

14. COUNTERPARTS AND SIGNATURES

     This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument. This Agreement may be executed by facsimile or
electronic signature (including signature in Adobe PDF or similar format).



[Remainder of page intentionally left blank.]




10

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement in
two counterparts on the date first above written.



IDENTIVE GROUP, INC.






By: /s/ Ayman S. Ashour
Ayman S. Ashour
Chairman and Chief Executive Officer






EXECUTIVE






/s/ David Wear
David Wear




11

--------------------------------------------------------------------------------